Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 8/09/2022 has been entered. Claims 1-27 are pending. Claims 20-27 have been newly added.

Response to Affidavit 
The affidavit under 37 CFR 1.132 filed 8/09/2022 is insufficient to overcome the rejection of claims 1-19 under 35 U.S.C 103 based upon Gowanlock (US 9,316,390), Gowanlock (US 11,111,761) and McKinley (US 2016/0109079) as set forth in the last Office action because: the examiner notes that applicant's statements regarding long-felt but unsolved need, failure of others, commercial success, industry praise, and apparent copying do not factually supported by objective evidence. For instance, applicant provides statements such as 
"the system was very heavy; it is my understanding that it weighed almost 3,000 pounds. As a result, upon information and belief, many customers were reluctant to install such a large piece of equipment on top of their rigs" in page 3 paragraph 11, 
"Upon information and belief, Apollo was only successful in installing the original Halo system on a small number of rigs around the country" in page 4 paragraph 12, "the CROWN JEWEL® system has been tremendously commercially successful with the customers of C-MOR®… The CROWN JEWEL® system has been installed on 516 standard drilling rigs across the country since 2018. To date, there are 231 active CROWN JEWEL® systems installed on drilling rigs. This is approximately 30% of the total number of 767 rigs currently active in the U.S. In addition, C-MOR® is scheduled to install the system on approximately 19 standard drilling rigs in the month of August, including an installation on H&P Drilling’s training rig in Tulsa, Oklahoma" in page 5 paragraphs 16-17, 
"Accordingly, upon information and belief, the CROWN TEWEL® system dominates approximately 30-40% of the market for rig-mounted lighting systems" in page 6 paragraph 20, 
"C- MOR® has since entered into a distributorship agreement with this company, which has already begun leasing and installing CROWN JEWEL® systems within the Permian Basin. Again, I believe this relationship is a clear acknowledgement of the technical and commercial superiority of the invention claimed in the present application" in page 7 paragraph 21, the applicant provides no objective evidence such as sales figures, published data, or articles to support these allegations. Applicant's statements are merely conclusory and does not provide objective evidence to support these statements.
Regarding applicant's statement that "the CROWN JEWEL® uses multiple small lightweight elongate members that attach via brackets directly to the handrail of the rig's crown deck. Each elongate member is electrically and structurally coupled to a light fixture. The light fixture and the elongate member may be structurally coupled in one of two discrete positions, a feature which allows the system to be left in place when a rig is moved", the examiner notes that applicant's assertions are not commensurate in scope with the claims. Specifically, nowhere in the claims is it required that each elongate members are attached via brackets directly to the handrail of the rig's crown deck. The claims merely assert that the elongate member can extend above the crown deck in claim 1 or be positioned above a hand rail in claim 11.
	Furthermore, the examiner notes that the applicant does not provide any objective evidence that the applicant was in possession of the CROWN JEWEL lighting system. It is noted that applicant states the company C-MOR, which is affiliated with the applicant, was in possession of the CROWN JEWEL drilling rig lighting system and not the applicant. The examiner notes that applicant's statement that the CROWN JEWEL system practices claim 1 of the US application No. 17/179,064 (the instant application) is unfounded and not supported by any objective evidence. Applicant's assertions regarding the commercial success and industry praise of the CROWN JEWEL lighting systems are moot since it is not readily apparent that the applicant was in possession of the system. For the reasons stated above, the examiner believes that the affidavit is insufficient to overcome the rejections of claims 1-19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 11 and 16 recites the limitation "the mounting pole".  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting the limitation "the mounting pole" as -- the elongate member -- to be consistent with the amended claims 1 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gowanlock (US 11,111,761) in view of Carroll (US 2018/0187873).
Re claim 1: Gowanlock teaches a modular lighting system (29, fig. 1A) mounted on a rig (40, fig. 1A), the modular lighting system comprising: a plurality of light units (29, fig. 1A), each light unit (29) structurally independent (see fig. 1A) from the other light units (29), and separately attached (separately attached via 103, fig. 1B) to a crown deck (attached directly to the crown, see Col. 3 lines 40-42) (crown block, see Col. 3 line 5) of the rig (13) such that the position of each light unit (29) in relation to the crown deck is independent (some light fixtures 29 are angle while others are directed directly down, see fig. 1A) of the position of other light units (see fig. 1A), each light unit (29) comprising: an elongate member (102, 204, figs. 1B and 2) (102 and 204 are elongated horizontally); a bracket (103, 202, figs. 1B and 2) attaching the elongate member (102, 204) to the crown deck (see fig. 1A); a light fixture (101, 203, figs. 1B and 2) structurally coupled to the elongate member (102, 204), the light fixture (101, 203) comprising one or more lights (two light modules of 203, fig. 2).  
However, Gowanlock fails to teach the elongated member extending above the crown deck.
Carroll teaches a plurality of light units (110, fig. 2), each light unit (110, fig. 4) comprising: an elongate member (120, 121, fig. 4) extending above a crown deck (201, fig. 1), a bracket (50, fig. 4) attaching (see fig. 1) the elongate member (120, 121) to the crown deck (201), a light fixture (110, fig. 4) structurally coupled to the elongate member (120, 121); the light fixture (110) comprising one or more lights (110).
Therefore, in view of Carroll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount each lighting unit on a crown deck such that the elongate member is extending above the crown deck, in order to allow the light fixtures to be more easily accessible and allow safer adjustment of the light fixtures.

Re claim 2: Gowanlock teaches safety nets (301, fig. 3) (safety certified nets, see Col. 3 lines 53-63)  connected to the rig (each light fixture 302 can be secured to lugs or other attachment points on the crown, see Col. 3 lines 53-63).

Re claim 4: Gowanlock teaches the light fixture (101, 203, figs. 1B and 2) is structurally coupled to the elongate member (102, 204, figs. 1B and 2).  
However, Gowanlock fails to teach the light fixture is coupled to the elongate member using one or more pins. 
Carroll teaches the light fixture (110, fig. 4) is coupled to the elongate member (120, 121, fig. 4) using one or more pins (123, fig. 4).
Therefore, in view of Carroll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the mounting pole and light fixture using one or more pins, in order to securely fasten the components together.

Re claim 5: Gowanlock teaches the light fixture (101, 203, figs. 1B and 2) may be structurally coupled to the elongate member (102, 204, fig. 2) in two or more positions (203 may be mounted to 204 in reversed direction since it is adjustable, fig. 2).  

Re claim 6: Gowanlock teaches the one or more lights (101, 203, figs. 1B and 2) of the light fixture (29, fig. 1A) are oriented away from the rig (40, fig. 1A) in one of the two or more positions (203 can be adjusted to be oriented away from the rig, see Col. 1 line 65).  

Re claim 7: Gowanlock teaches the one or more lights (101, 203, figs. 1B and 2) of the light fixture (29, fig. 1A) are oriented towards the rig (40, fig. 1A) in one of the two or more positions (203 can be adjusted to be oriented toward the rig, see Col. 1 line 65).

Re claim 9: Gowanlock teaches the rig (40, fig. 1A) is a drilling rig (see abstract).  

Re claim 10: Gowanlock teaches the light fixture (29, fig. 1A) may be angled (see fig. 1A) (light fixture is adjustable, see Col. 1 line 65).

Re claim 11: As best understood, Gowanlock teaches the light fixture (101, 203, figs. 1B and 2) is coupled to the elongate member (102, 204, figs. 1B and 2) and is positioned on the crown deck of the rig (13, fig. 1A).
However, Gowanlock fails to teach the light fixture is positioned above a handrail of the crown deck of the right.
Carroll teaches the light fixture (110, fig. 2) is positioned above a handrail (202, fig. 1) a crown deck (201, fig. 1).
Therefore, in view of Carroll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount each lighting unit on a crown deck such that the light fixture is positioned above a handrail of the crown deck of the right, in order to allow the light fixtures to be more easily accessible and allow safer adjustment of the light fixtures.

Re claim 12: Gowanlock teaches a method for illuminating a wellsite, comprising: mounting on a rig (40, fig. 1A) a modular lighting system (29, fig. 1A) comprising a plurality of structurally independent light units (29), each light unit (29) separately attached (see fig. 1A) to a crown deck (attached directly to the crown, see Col. 3 lines 40-42) (crown block, see Col. 3 line 5) of the rig (40) such that the position of each light unit (29) in relation to the crown deck is independent of the position of other light units (see fig. 1A), and comprising: an elongate member (102, 204, figs. 1B and 2) (102 and 204 are elongated horizontally); a bracket (103, 202, figs. 1B and 2) attaching the elongate member (102, 204) to the crown deck (see fig. 1A); a light fixture (101, 203, figs. 1B and 2) structurally coupled to the elongate member (102, 204), the light fixture (101, 203) comprising one or more lights (two light modules of 203, fig. 2); and illuminating the wellsite using the plurality of lights (see abstract).  
However, Gowanlock fails to teach the elongated member extending above the crown deck.
Carroll teaches a plurality of light units (110, fig. 2), each light unit (110, fig. 4) comprising: an elongate member (120, 121, fig. 4) extending above a crown deck (201, fig. 1), a bracket (50, fig. 4) attaching (see fig. 1) the elongate member (120, 121) to the crown deck (201), a light fixture (110, fig. 4) structurally coupled to the elongate member (120, 121); the light fixture (110) comprising one or more lights (110).
Therefore, in view of Carroll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount each lighting unit on a crown deck such that the elongate member is extending above the crown deck, in order to allow the light fixtures to be more easily accessible and allow safer adjustment of the light fixtures.

Re claim 13: Gowanlock teaches individually adjusting (light fixture is adjustable, see Col. 1 line 65) each of the plurality of lights (29, fig. 1A).  

Re claim 14: Gowanlock teaches each of the plurality of lights (29, fig. 1A) is proximate to the crown deck (13, fig. 1A).  
However, Gowanlock'761 fails to teach each of the plurality of lights is proximate to a handrail of the crown deck.
Carroll teaches each of the plurality of lights (110, fig. 2) is proximate to a handrail (202, fig. 1) of the crown deck (201, fig. 1).
Therefore, in view of Carroll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount each lighting unit on a crown deck such that the light fixture is positioned above a handrail of the crown deck of the right, in order to allow the light fixtures to be more easily accessible and allow safer adjustment of the light fixtures.

Re claim 15: Gowanlock teaches a rig comprising: a derrick (14, fig. 1A); a crown deck (13, fig. 1A) at the top of the derrick (14), and a plurality of light units (29, fig. 1A), each light unit (29) structurally independent (see fig. 1A) from the other light units (29), and separately attached to the crown deck (13) such that the position of each light unit (29) in relation to the crown deck (13) is independent (see fig. 1A) of the position of other light units (29), and comprising: an elongate member (102, 204, figs. 1B and 2) (102 and 204 are elongated horizontally); a bracket (103, 202, figs. 1B and 2) attaching the elongate member (102, 204) to the crown deck (see fig. 1A); a light fixture (101, 203, figs. 1B and 2) structurally coupled to the elongate member (102, 204), the light fixture (101, 203) comprising one or more lights (two light modules of 203, fig. 2).  
	However, Gowanlock is silent about the crown deck comprising a handrail; and the elongate member extending above the crown deck.
Carroll teaches a crown deck (201, fig. 1) comprising a handrail (202, fig. 1), and a plurality of light units (110, fig. 2), each light unit (110, fig. 4) comprising: an elongate member (120, 121, fig. 4) extending above a crown deck (201, fig. 1), a bracket (50, fig. 4) attaching (see fig. 1) the elongate member (120, 121) to the crown deck (201), a light fixture (110, fig. 4) structurally coupled to the elongate member (120, 121); the light fixture (110) comprising one or more lights (110).
Therefore, in view of Carroll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount each lighting unit on a crown deck such that the elongate member is extending above the crown deck, in order to allow the light fixtures to be more easily accessible and allow safer adjustment of the light fixtures.

Re claim 16: As best understood, Gowanlock teaches the light fixture may (101, 203, figs. 1B and 2) be coupled to the elongate member (102, 204, fig. 2) in a first position or a second position (203 may be mounted to 204 in reversed direction since it is adjustable, fig. 2).  

Re claim 17: Gowanlock teaches when the light fixture (29, fig. 1A)  is in the first position (position of middle two 29, fig. 1A), the one or more lights (29) of the light fixture are oriented away (29 are angled downwards, fig. 1A) from the rig (40, fig. 1A).  

Re claim 18: Gowanlock teaches when the light fixture (29, fig. 1A) is in the second position (outer two 29, fig. 1A), the one or more lights (29) of the light fixture are oriented towards (29 is angled upwards, fig. 1A) the rig (40, fig. 1A).  

Re claims 20 and 26: Gowanlock fails to teach one or more of the plurality of light units is positioned in proximity to the handrail with respect to claims 20 and 26.
Carroll teaches one or more of the plurality of light units (110, fig. 4) positioned in proximity to the handrail (202, fig. 1) with respect to claims 20 and 26.
Therefore, in view of Carroll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount one or more of the plurality of light units on a handrail of a crown deck such that the one or more of the plurality of light units is positioned in proximity to the handrail, in order to allow the light fixtures to be more easily accessible and allow safer adjustment of the light fixtures.

Re claims 21 and 27: Gowanlock fails to teach one or more of the plurality of light units is positioned above the handrail with respect to claims 21 and 27.
Carroll teaches one or more of the plurality of light units (110, fig. 4) positioned above the handrail (202, fig. 1) with respect to claims 21 and 27.
Therefore, in view of Carroll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount one or more of the plurality of light units on a handrail of a crown deck such that the one or more of the plurality of light units is positioned above the handrail, in order to allow the light fixtures to be more easily accessible and allow safer adjustment of the light fixtures.

Re claim 22: Gowanlock teaches a method for illuminating a wellsite, comprising: selecting along each side (sides where 29 is mounted to 13, fig. 1A) of a crown deck (13, fig. 1A) on a rig (40, fig. 1A) a plurality of mounting locations (locations of 29, fig. 1A) for light fixtures (29, fig. 1A), wherein said selecting step is based on desired lighting conditions for the wellsite surrounding the rig (see fig. 1A); mounting one or more light fixtures (29, fig. 1A) at each of the plurality of selected mounting locations (locations of 13 where 29 is mounted, fig. 1A); attaching each of the plurality of light fixtures (101, 203, figs. 1B and 2) to one of a plurality of elongate members (102, 204, figs. 1B and 2); using a bracket (103, 202, figs. 1B and 2) to attach each of the plurality of elongate members (102, 204) to the crown deck (13) of the rig (40); and illuminating the wellsite (see abstract) using the plurality of light fixtures (29).  
However, Gowanlock fails to teach LED light fixtures, and attaching each of the plurality of LED light fixtures extending above the crown deck.
Carroll teaches LED light fixtures (110, fig. 4) (LED light panel, see para [0009]), and attaching each of the plurality of LED light fixtures (110, fig. 4) to one of a plurality of elongate members (120, 121, fig. 4) extending above the crown deck (201, fig. 4).
Therefore, in view of Carroll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light fixture of Gownalock with the LED light panel of Carroll and to mount each of the plurality of LED light fixtures to a handrail of the crown deck such that the plurality of elongate members extend above the crown deck, in order to allow the light fixtures to be more easily accessible and allow safer adjustment of the light fixtures.

Re claim 23: Gowanlock fails to teach each of the plurality of elongate members are attached to the handrail of the crown deck.  
Carroll teaches each of the plurality of elongate members (120, 121, fig. 4) is proximate to a handrail (202, fig. 1) of the crown deck (201, fig. 1) (note: the examiner is interpreting the term proximate as close or very near).
Therefore, in view of Carroll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount each lighting unit on a crown deck such that the light fixture is positioned above a handrail of the crown deck of the right, in order to allow the light fixtures to be more easily accessible and allow safer adjustment of the light fixtures.

Re claim 24: Gowanlock teaches attaching safety nets (302, fig. 3) to each of the plurality of light fixtures (301, fig. 3), said safety nets (302) also being attached (each light fixture 302 can be secured to lugs or other attachment points on the crown, see Col. 3 lines 53-63) to the crown deck (13, fig. 1).  

Re claim 25: Gowanlock teaches a plurality of elongate members (102, 204, figs. 1B and 2) are disposed along each side (29 can be mounted on all sides of 13, fig. 1A) (see claim 5 of Gowanlock'761) of the crown deck (13).  

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowanlock (US 11,111,761) in view of Carroll (US 2018/0187873) as applied to claim 1 above, and further in view of McKinley (US 2016/0109079) (hereinafter McKinley).
Re claim 3: Gowanlock teaches the light fixture (101, 203, figs. 1B and 2) is structurally coupled to the elongate member (102, 204, figs. 1B and 2).
However, Gowanlock in view of Carroll fails to teach the light fixture is coupled to the elongate member using one or more bolts.
McKinley teaches the light fixture (60, fig. 3) is structurally coupled to the mounting bracket (70-80, fig. 5) using one or more bolts (bolts connected to 72, figs. 4 and 5).  
Therefore, in view of McKinley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the mounting pole and light fixture using one or more bolts, in order to securely fasten the components together.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowanlock (US 11,111,761) (hereinafter Gowanlock'761) in view of Carroll (US 2018/0187873) as applied to claims 1 and 15 above, and further in view of Gowanlock (US 9,316,390) (hereinafter Gowanlock'390).
Re claims 8 and 19: Gowanlock'761 in view of Carroll fails to teach the bracket is welded to the crown deck of the rig with respect to claims 8 and 19.
Gowanlock'390 teaches the bracket (285, fig. 6) is welded to the crown deck of the rig (light holding platforms 285 are preferably welded, or otherwise attached to the beams 250, see Col. 6 lines 24-26) with respect to claims 8 and 19.
Therefore, in view of Gowanlock'390, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weld the bracket to the crown deck of the rig, in order to permanently mount the light fixture to the crown deck thereby preventing dislodgement of the light fixture.
Gowanlock'761 discloses the claimed invention except for the bracket is welded to the crown deck of the rig. It has been held that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.\

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rohn et al. (US 3,856,639) and Palmisano (US 2008/0266859) disclose a similar light fixture on a structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875